United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hendersonville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2163
Issued: March 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 23, 2013 appellant filed a timely appeal from the May 9, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review this decision.
ISSUE
The issue is whether appellant sustained an occupational disease in the performance of
duty.
FACTUAL HISTORY
On December 13, 2012 appellant, a 54-year-old rural carrier, filed an occupational
disease claim alleging that the bone-to-bone condition of her left thumb was a result of her
federal employment: “The more I hold mail, left hand, the more it hurt and would swell. Very
1

5 U.S.C. § 8101 et seq.

sharp, stinging pains, weakness, dropping mail at times. Couldn’t get relief, so I went to doctor.”
She indicated that she first became aware of this condition on July 27, 2012.
On July 27, 2012 Dr. James S. Thompson, a Board-certified orthopedic surgeon, saw
appellant for a left thumb problem that started one and a half years earlier while putting new
z-chains on in snow. Appellant’s left hand slipped and rammed into the tire. She had pain and
weakness in the thumb and using it at work was painful. Dr. Thompson diagnosed osteoarthritis,
primary, any joint of the hand including the carpometacarpal joint of the thumb. He also found a
probably healing fracture at the base of the first metacarpal, superimposed on trapeziometacarpal
arthrosis.
Dr. Christopher T. Lechner, a Board-certified orthopedic hand surgeon and associate of
Dr. Thompson, saw appellant on October 25, 2012. He noted that she was a mail carrier who
complained that constant pinching with the left thumb and index finger over time had caused
pain and swelling. Dr. Lechner diagnosed carpometacarpal arthritis, left thumb, chronic “and
related to her work as a mail carrier.”
Dr. Lechner completed an attending physician’s form report on November 5, 2012. He
indicated with an affirmative mark that appellant’s diagnosis was caused or aggravated by
employment activity.
The employing establishment confirmed that appellant did use her hands and thumbs as a
letter carrier, “as in other activities in her daily life that are not work related.” It provided a
position description describing the duties and responsibilities of a rural carrier.
In a decision dated May 9, 2013, OWCP denied appellant’s claim for compensation. It
found that she failed to establish the element of fact of injury. The evidence did not support that
the injury or events occurred as alleged, and even if it did, appellant did not submit any medical
evidence to establish that her diagnosed medical condition was causally related to the work
injury or events.
On appeal, appellant explains that the incident with the z-chains happened in 2003 and
involved her right thumb, not her left. There was never an injury to her left thumb from an
accident, only constant use from being a mail carrier 6 days a week for over 20 years.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or

2

5 U.S.C. § 8102(a).

2

exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty,6 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
ANALYSIS
Appellant attributes her left thumb condition to the duties she performed as a rural
carrier, in particular, using her left hand to hold mail. There is no dispute that she performed
such activities at work. The employing establishment confirmed that she did use her hands and
thumbs as a letter carrier. The activities appellant described were consistent with the position
description the employing establishment presented. Accordingly, the Board finds that appellant
has met her burden to establish that she experienced a specific event, incident or exposure
occurring at the time, place and in the manner alleged.
The issue is whether such work activities as holding mail with her left hand caused or
aggravated any diagnosed medical condition. The medical opinion evidence submitted in this
case offers some support. Dr. Thompson, the orthopedic surgeon, related appellant’s history that
using her left thumb at work was painful, but he offered no opinion on the element of causal
relationship. His associate, Dr. Lechner, the orthopedic hand surgeon, found that appellant’s
chronic left thumb carpometacarpal arthritis was “related to her work as a mail carrier.” In his
attending physician’s form report, he indicated with an affirmative mark that appellant’s
diagnosis was caused or aggravated by employment activity.
However, Dr. Lechner offered no medical rationale to support his opinion. As the Board
noted earlier, any opinion on causal relationship must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the established
incident or factor of employment. Dr. Lechner did not discuss from an orthopedic perspective
how holding mail in the left hand, or any other employment activity, caused or aggravated to the
diagnosed arthritis, or on what basis he could make such a determination.

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

3

Medical conclusions unsupported by rationale are of little probative value.8 As
Dr. Lechner did not support his opinion with sound medical reasoning, the Board finds that
appellant has not met her burden to establish the critical element of causal relationship. The
Board will therefore affirm the May 9, 2013 decision denying her claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained an
occupational disease in the performance of duty. The medical opinion evidence, although
supportive, is insufficiently rationalized to establish the element of causal relationship.
ORDER
IT IS HEREBY ORDERED THAT the May 9, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 19, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

8

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

4

